Citation Nr: 0210751
Decision Date: 08/28/02	Archive Date: 11/06/02

Citation Nr: 0210751	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-38 687	)	DATE AUG 28, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955.

By a June 1962 rating action, the RO, in pertinent part, 
denied service connection for a psychiatric disorder.  The 
veteran and his representative were notified of that 
decision, but did not appeal.  

Subsequent rating actions of November 1972 and September 1986 
found that new and material evidence had not been submitted 
to reopen the claim.  The veteran and his representative were 
notified of those decisions, but did not appeal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision of the RO 
that determined that the veteran had not presented sufficient 
evidence to reopen the previously denied claim.  In a March 
1998 decision, the Board denied the veteran's request to 
reopen the claim.  The veteran filed a timely appeal to the 
United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(hereinafter, the Court).  In a February 1999 Order, the 
Court granted the Secretary's unopposed motion for remand, 
vacating the March 1998 Board decision and remanding the 
matter for additional proceedings consistent with the terms 
of the motion.  In December 1999, the Board remanded the case 
to the RO for additional development.  

In a February 2001 decision, the Board found that new and 
material evidence had not been presented and the claim was 
not reopened.  

In January 2002, the veteran's representative submitted a 
motion for reconsideration of the September 2001 Board 
decision.  In May 2002, as provided by 38 U.S.C.A. § 7103 
(West Supp. 2001), a Deputy Vice Chairman of the Board 
ordered reconsideration of the Board's September 21, 2001 
decision.  Thus, the case is now before an enlarged panel.  
The reconsideration decision, once promulgated, will replace 
the September 2001 decision and will constitute the final 
decision by the Board in this regard.  38 U.S.C.A. § 7103.


FINDINGS OF FACT

1.  In a September 1986 decision, the RO determined that the 
veteran had not submitted sufficient evidence to reopen the 
previously denied claim.  The veteran was notified of that 
decision, but did not appeal.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1986 RO decision that determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. 
§§ 20.302, 20.1103 (2001).

2.  Since September 1986, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a psychiatric disorder have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on this aspect of the claim, and that 
all notification and development action needed to render a 
fair decision on this claim on appeal has been accomplished.

In a June 1962 decision, the RO denied service connection for 
a nervous condition.  Evidence considered at that time 
included the veteran's service medical records, a VA 
examination report and statements of private and VA 
physicians.  Based upon a review of the evidence, the RO 
determined that there was no evidence of a permanent 
psychiatric disability and such a condition was not incurred 
in or aggravated by service.  The veteran was notified of 
that determination in July 1962, but did not initiate an 
appeal.  

The veteran made subsequent attempts to reopen his claim, 
most recently in September 1986.  Evidence considered at that 
time included a January 1986 statement from D.K. who 
reported, to the best of her knowledge, the veteran had 
suffered from nervousness and anxiety since service.  In a 
September 1986 rating decision, the RO declined to reopen the 
previously denied claim.  The veteran was notified of that 
determination later that same month, but did not initiate an 
appeal.  

Because the veteran did not initiate an appeal of the 
September 1986 denial within one year of the notification of 
that decision, the decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  
20.302, 20.1103 (2001).

Under pertinent law and VA regulations, as interpreted by the 
Court, however, VA may reopen and review a claim which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Given the date 
of claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the September 
1986 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence added to the record consists of 
statements received in October 1995 from three of the 
veteran's sisters, one of whom is D.K.  These statements 
essentially dispute any finding that the veteran's 
psychiatric problems pre-existed service and maintained that 
he has had problems since service.  Evidence submitted in 
connection with the January 2002 motion for reconsideration 
includes additional statements from D.K., who also reported 
that she was a registered nurse with training and experience 
in the psychiatric field.  Included with the motion is a copy 
of her state registration certificate.

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  Although D.K.'s new statement says 
essentially the same thing she said in January 1986, it is 
now apparent that she is a nurse and has some specialized 
knowledge regarding psychiatry.  As such, her statements 
offering the opinion that the veteran's psychiatric problems 
were incurred in service constitute competent medical 
evidence.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  See also 38 
C.F.R. § 3.159(a)(1) [implementing the VCAA, effective 
November 9, 2000] that defines "competent medical 
evidence."  The Board further notes, however, that D.K. did 
not provide any clinical findings or rationale in support of 
her assertion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998).  Nevertheless, the evidence to reopen must, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  The Board finds that that the new 
evidence of D.K.'s professional credentials and training 
enhances the probative value of her statements and, thus, is 
so significant that it must be considered to fairly decide 
the merits of the claim.  

Accordingly, as new and material evidence has been submitted, 
the criteria for reopening the claim for service connection 
for a psychiatric disorder are met.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a psychiatric disorder, the appeal is granted.


			
         JACQUELINE E. MONROE                            
SHANE A. DURKIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
                                                 MICHAEL D. 
LYON 
	Member, Board of Veterans' Appeals


	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0123092	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1952 to August 1955.  

By rating action in June 1962 the RO denied, in part, service 
connection for a psychiatric disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

Subsequent rating actions in November 1972 and September 
1986, found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  The veteran and his representative 
were notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action that 
found new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  In March 1998, the Board denied the veteran's 
request to reopen the claim, and the matter was appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In February 1999, the Court 
granted the Secretary of the Department of Veteran's Affairs 
unopposed motion to vacate and remand the March 1998 Board 
decision in light of the holding in Hodge v. West, 155 F.3rd 
1356, (Fed. Cir. 1998).  In December 1999, the Board remanded 
the appeal to the RO for readjudication of the veteran's 
claim.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
finally denied by an unappealed rating decision by the RO in 
September 1986.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a psychiatric disorder is either cumulative of evidence 
already of record or is not so significant that it must be 
considered with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 
19.129(a).

As noted above, service connection for a psychiatric disorder 
was denied by the RO in September 1986.  The veteran was 
notified of this decision and did not file a timely appeal.  
Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was denied previously, the Board must bear in mind the 
important distinctions between those two types of claims.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, as codified in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5107, 5126 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, implementing regulations have been published at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA and 
implementing regulations.  All pertinent VA treatment records 
have been obtained in connection with the development of this 
claim.  The veteran has not alleged the presence of any 
private medical records which would be relevant to the claim 
at issue on appeal.  Through past actions of the RO, the 
veteran has been informed of the laws and regulations 
governing the issue on appeal, including what constitutes new 
and material evidence to reopen a previous and final denied 
claim.  The Board remanded the appeal to the RO for the 
express purpose of readjudicating the claim under the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a), see also Hodge and Karnas.  The 
veteran was informed of the elements of new and material 
evidence and was given an opportunity to submit additional 
evidence in support of his claim.  The veteran has not 
submitted any additional evidence nor has he indicated that 
there is any evidence outstanding that could possibly change 
the factual basis of this decision.  Thus, no prejudice to 
the veteran would result from the Board's consideration of 
this case, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA or implementing regulations.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Consequently, the Board finds 
that no further RO development of the issue on appeal is 
necessary.  

The evidence of record at the time of the June 1962 rating 
decision included the veteran's service medical records, two 
letters from St. Lawrence State Hospital, dated in April and 
May 1962, an April 1962 VA outpatient report, a May 1962 VA 
psychiatric examination report, and a June 1962 memorandum 
from a VA physician.  

The service medical records show that the veteran was found 
wandering rather aimlessly about the brig where he had been 
confined for 26 days of a 30 day sentence for failure to 
salute an officer.  The veteran appeared somewhat confused 
and upset when questioned about his meandering and was 
referred for psychiatric observation.  The psychiatric 
examination report noted the veteran's history of delinquent 
behavior and antisocial acts beginning when he was about 14 
years old, including one year of reform school for armed 
robbery, expulsion from high school in the 10th grade for 
repeated truancy and intractable delinquency, and a year's 
probation for stealing an automobile.  Disciplinary actions 
in service included two court-martials and several lesser 
disciplinary infractions.  On initial examination, the 
veteran was well oriented in three spheres and he was not 
psychotic.  There was no evidence of perceptual distortions 
or thought disorders.  During his hospital stay, there was no 
evidence of psychotic disintegration and the veteran 
verbalized on many occasions his hatred for the disciplinary 
rigors of military life.  The examiner concluded that the 
veteran was completely unmotivated to return to active duty.  
The examiner indicated that the diagnosis was changed by 
reason of error, to antisocial personality, existing prior to 
service.  A Board of Medical Survey confirmed the diagnosis 
of antisocial personality, and recommended that the veteran 
be discharged from the service.  

The letters from St. Lawrence State Hospital indicated that 
the veteran was admitted for psychiatric treatment in March 
1962.  The veteran showed marked improvement with group and 
individual psychotherapy and medications.  The diagnosis was 
psychosis with psychopathic personality (episode of emotional 
instability, depressive reaction).  

A copy of a VA outpatient report shows the veteran was seen 
for psychiatric problems in April 1962.  The diagnoses 
included psychosis with psychopathic personality, episode of 
emotional instability, and depressive reaction.  

The May 1962 VA examination report indicated that the veteran 
was an inadequate type of individual.  He displayed no 
evidence of delusional thinking and had no hallucinatory 
experiences.  There was some evidence of depression and his 
memory was impaired.  There was some degree of tension 
present and the veteran was furtive and suspicious, but 
became more friendly.  The diagnoses included psychosis with 
psychopathic personality, episode of emotional instability, 
and depressive reaction.  

A June 1962 memorandum from a VA physician offered an opinion 
to the effect that the veteran's records indicated a 
diagnosis of psychosis with psychopathic personality.  

Based on the above evidence, the RO denied service connection 
for a psychiatric disorder in June 1962.  The veteran and his 
representative were notified of this decision and did not 
perfect an appeal.  

The evidence added to the record since the June 1962 rating 
decision includes letters from St. Lawrence State Hospital, 
dated in November 1962 and March 1963, records from Mercy 
Hospital detailing treatment in November 1962 and August 
1972, and VA medical records discussing treatment between 
1963 and 1965.  

The November 1962 letter from St. Lawrence State Hospital 
indicated that the veteran was seen for follow-up psychiatric 
care and was doing well.  The veteran reported that he found 
employment and was engaged.  In March 1963, the veteran 
continued to show satisfactory improvement with regular 
clinic care.  He was voluntary admitted in February 1963 
after some family difficulties that caused the veteran to 
become depressed and upset.  He responded well to psycho-
occupational and drug therapy and was discharged in February 
1963.  The diagnosis was unchanged (psychosis with 
psychopathic personality, episode of emotional instability, 
and depressive reaction).  

A copy of a treatment record from Mercy Hospital, received in 
March 1963 shows that the veteran was treated for back 
problems in November 1962.  

A VA Memorandum, dated in November 1963, concluded that the 
veteran had two acute episodes of emotional instability in 
which he lost touch with reality and showed evidence of 
psychosis.  The first episode occurred in service, and the 
second was in March 1962.  Both episodes were of short 
duration.  The physician opined that the two episodes best 
fit into the classification of emotional unstable personality 
with psychotic reaction.  

A VA hospital summary report in August 1964 indicated that 
the veteran was transferred from the St. Lawrence State 
Hospital where he had been hospitalized for emotional 
problems.  The veteran was released on trial visit in October 
1964, and continued with follow-up care.  He was adjusting to 
the outside world and was doing well and working when 
discharged in May 1965.  The diagnosis was depressive 
reaction.  

A copy of a VA Social Survey, dated in September 1965, was to 
the effect that the veteran had decided to discontinue VA 
psychiatric treatment and that there was no further need for 
Social Services.  

A copy of a discharge summary report from Mercy Hospital 
Mental Health Center received in October 1972 showed the 
veteran was admitted in August 1972.  The discharge diagnoses 
included depressive neurosis and habitual excessive drinking.  

Based on the above evidence, the RO, in November 1972, denied 
the veteran's request to reopen the claim of service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been submitted.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

The evidence added to the record since the November 1972 
rating decision includes a letter from the veteran's sister 
and a May 1986 VA psychiatric examination report.  

The letter from the veteran's sister was to the effect that 
the veteran suffered from nervousness and anxiety since his 
discharge from service.  

The May 1986 VA psychiatric examination report (in connection 
with a claim of service connection for a psychiatric disorder 
based on having been choked during service) showed no 
evidence of formal thought disorder.  His behavior was good 
and his affect was appropriate.  The veteran denied any 
suicidal or homicidal ideations.  There were no delusions and 
his speech was appropriate.  Cognitive functions were intact, 
and his insight and judgment were adequate.  The veteran 
indicated that he believed most of his problems were 
secondary to his inability to earn a living as a carpenter.  
The diagnosis was major depression, recurrent, in remission.  

Based on the above evidence, the RO, in September 1986, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  The veteran and his representative were notified 
of this decision and did not appeal.  

The evidence added to the record since the September 1986 
rating decision includes copies of various private medical 
records for treatment from 1987 to 1994, VA psychiatric 
examination reports in November 1987 and March 1994, lay 
statements from the veteran's sisters, copies of medical 
records from St. Lawrence State Hospital for treatment from 
1962 to 1963, and a letter from the U. S. Department of 
Justice, FBI.  

The private medical records from 1987 to 1994 show that the 
veteran was seen on numerous occasions for back and hand 
problems from 1987 to 1994.  The additional private records 
offer no probative information concerning the veteran's 
psychiatric problems and are not material to the issue at 
hand.  

The VA psychiatric examinations in November 1987 and March 
1994, which were conducted for pension purposes, are not new 
but rather cumulative and redundant of information previously 
considered.  The reports show that the veteran suffers from 
depression.  The evidence previously reviewed showed that the 
veteran had problems with depression for many years.  The 
current evidence merely shows continued treatment for the 
same psychiatric problems.  Moreover, the additional medical 
evidence does not offer any probative information or 
medically link the veteran's current psychiatric problems to 
military service.  Thus, the additional examination reports 
are not material.  

The letters from the veteran's sisters are to the effect that 
the veteran's psychiatric problems began after he returned 
home from the service.  The sisters dispute the 
characterization of the veteran's family life as described in 
the service psychiatric report, and assert that the veteran's 
childhood was not out of the ordinary.  The veteran's 
sisters, as lay persons, are not competent to offer medical 
opinions on the question of diagnosis or etiology of the 
veteran's psychiatric problems.  As such, the statements do 
not provide a sufficient basis for reopening a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The medical records from St. Lawrence State Hospital show 
treatment for psychiatric problems from March 1962 to 
September 1963.  The records, while providing more detailed 
information about the veteran's treatment at that facility, 
are essentially cumulative and redundant of evidence 
previously considered.  Moreover, the reports do not contain 
information medically linking the veteran's current 
psychiatric disorder to service.  Thus, the additional 
medical reports are not material.  

The letter from the FBI, received in May 1998, indicated that 
a search of the indices to the central records system at the 
Albany Office of the FBI revealed no evidence of a file 
pertaining to the veteran.  The existence or nonexistence of 
an FBI file is of no probative value on the question of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  Thus, the FBI letter is not material.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current psychiatric 
problems to service.  Accordingly, a basis to reopen the 
claim of service connection for a psychiatric disorder has 
not been presented.  

In arriving at a decision in this case, the Board is 
cognizant of the veteran's arguments that the 1955 
psychiatric examination report in service is inaccurate, as 
it appears to reflect a pre-existing psychiatric disability.  
However, it is pertinent to note that the RO has never 
determined that a chronic psychiatric disability clearly and 
unmistakable preexisted service.  Rather, the case has been 
consistently denied on the absence of competent evidence 
establishing a relationship between any current psychiatric 
disability and the veteran's psychiatric complaints in 
service.  Should evidence become available of such a 
relationship, the veteran is advised that he may request to 
reopen his claim.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

010210773     020903    1113094    02-11116  

Citation Nr: 0211116	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 503	)	DATE SEP 03, 2002
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of rheumatic fever.

Entitlement to an increased rating for pes planus, evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1943 to April 1946.

2.  On March 22, 2002, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on October [redacted], 
2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).




ORDER

The appeal is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


Citation Nr: 0202617	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of rheumatic fever.

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied the veteran's 
petition to reopen the claim of entitlement to service 
connection for residuals of rheumatic fever.  This matter 
also comes to the Board on appeal from a November 1999 rating 
decision of the RO in St. Petersburg, Florida, wherein the RO 
increased the evaluation of the veteran's service-connected 
pes planus to 10 percent disabling.

The Board is undertaking additional development on an 
increased evaluation for pes planus pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
rheumatic fever was denied in a May 1946 rating decision.  
The veteran was notified of that decision and he did not 
timely appeal this denial.

2.  Evidence received since the May 1946 rating decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.

3.  It is at least as likely as not that a heart valve 
disorder is a residual of rheumatic fever in service.


CONCLUSIONS OF LAW

1.  A May 1946 rating decision that denied entitlement to 
service connection for residuals of rheumatic fever is final.  
Veterans Regulation No. 2 (a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936, to December 31, 1957; currently 38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence submitted since the May 1946 RO rating decision 
is new and material, and the appellant's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2001). 

3.  A heart valve disorder, residuals of rheumatic fever, was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  It is important to note that with respect claims 
requiring new and material evidence the VCAA states that, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.  

With regard to whether the requirement of the VCAA have been 
met, the Board finds that the appellant was provided adequate 
notice as to the evidence needed to reopen his claim in a 
February 2001 statement of the case, and the RO has obtained 
all relevant records regarding the veteran's medical 
condition.

New and Material Evidence

A May 1946 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of rheumatic 
fever.  Although the veteran was given written notification 
of this determination, a timely appeal was not thereafter 
received.  The rating decision, therefore, became final.  
Veterans Regulation No. 2 (a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936, to December 31, 1957.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand, the evidence available to the RO for 
consideration at the time of the May 1946 rating decision 
included incomplete service medical records.  An induction 
examination report dated in January 1943 notes that the 
veteran had rheumatic fever prior to service in 1936 and in 
March 1942, and that a functional systolic murmur was not 
detected.  In that same month, he was admitted to the 
hospital for observation for a cardiac disorder, but none was 
found.  A separation examination report notes he had 
rheumatic fever in October 1943, at which time he was 
hospitalized for four months.  On examination, he did not 
have any cardiac symptoms; his heart sounds were normal and 
there was no evidence of murmurs or enlargement.

Upon consideration of this evidence, the RO, in May 1946, 
denied the veteran's claim of entitlement to service 
connection for rheumatic fever, finding that it was not 
incurred in or aggravated by service.

Evidence received since the May 1946 rating decision includes 
complete service medical records, a VA examination report 
dated in December 1946, a January 1947 x-ray report from New 
York Medical College, a transcript of a May 1947 personal 
hearing, private medical records from Janet E. Anderson, M.D. 
dated from September 1997 to March 1998, records from the 
Brevard and Orlando VA Outpatient Clinics (OPC) dated from 
1999 to 2000, a letter from John F. Suen, M.D. dated in 
February 2000, information from the American Heart 
Association dated May 2000 regarding rheumatic heart disease 
and rheumatic fever, an expert opinion from a VA cardiologist 
dated in October 2001, and a letter from Nancy R. Cho, M.D. 
dated in January 2002.  

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever.  Specifically, records from the 
Orlando OPC dated in April 1999 show that the veteran had an 
echocardiogram and the principal diagnosis was cardiac heart 
murmur with evidence of mild aortic stenosis and mild mitral, 
tricuspid regurgitation and trace pulmonic and aortic 
regurgitation.  Since the diagnosis of a heart disorder is 
not cumulative or duplicative of evidence considered at the 
time of the May 1946 rating decision and bears directly and 
substantially upon the specific matter under consideration, 
namely, evidence of a current heart disorder, it must be 
considered in order to fairly decide the claim on the merits.

In a February 2000 statement, Dr. Suen noted the veteran's 
attack of rheumatic fever in service and service medical 
records that documented a systolic murmur at that time.  He 
opined that the veteran's current disorder involving his 
heart valves is more likely than not caused by, and is 
secondary to the rheumatic fever that was contracted on 
active duty.  An October 2001 expert opinion from a VA 
cardiologist stated that there is objective medical evidence 
of heart valve pathology and that it is not possible to 
determine with certainty whether the valve pathology occurred 
as a direct result of rheumatic fever suffered during 
service, or may be due to his advanced age.  With regard to 
Dr. Suen's opinion, the physician stated that it is possible 
that the veteran's heart-valve abnormalities are 
etiologically related to rheumatic fever noted in service, 
but that it cannot be determined with certainty due to the 
delayed onset of pathology following the illness.  In a 
statement dated in January 2002, Dr. Cho stated that the 
veteran had given her a history of several episodes of 
rheumatic fever in service.  Based on this information, she 
opined that it is as likely as not that the cardiac problems 
the veteran suffered from later in life were a result of 
military service.  These statements that provide opinions as 
to the etiology of the veteran's current heart disorder are 
not cumulative or duplicative of evidence considered at the 
time of the May 1946 rating decision.  In addition, these 
opinions bear directly and substantially upon the specific 
matter under consideration and must be considered in order to 
fairly decide the claim on the merits.

For this reason stated above, the Board finds that the 
evidence of a current diagnosis of a heart disorder and 
opinions as to the etiology of the heart disorder are 
sufficiently significant to warrant reopening the veteran's 
claim.

Service Connection

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  

The evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober , 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, not just the 
symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

In the case at hand, the veteran was shown to have had 
rheumatic fever prior to service.  Since his induction 
medical examination report notes that he previously had 
rheumatic fever in 1936 and 1942, the question then turns to 
whether rheumatic fever was aggravated by service.  A 
clinical record shows that at the time the veteran was 
admitted into the hospital in November 1943, the admitting 
diagnosis was mild, recurrent, chronic rheumatic fever.  This 
same clinical record also shows that at the time, the veteran 
was transferred to another hospital in December 1943 and the 
final diagnosis was severe, recurrent, chronic, rheumatic 
fever.  Based on this medical record, aggravation is 
evidenced by the fact that the disorder had increased in 
severity from mild to severe while in service.

Aggravation having been established, the Board must next turn 
its attention to whether the veteran's current heart valve 
pathology is related to rheumatic fever in service.  Based on 
limited information pertaining to the veteran's bout of 
rheumatic fever in service, two private physicians who 
treated the veteran have opined that the veteran's heart 
disorder is related to service.  A VA cardiologist provided 
an expert opinion based on all of the evidence of record.  
She opined that a determination could not be made with any 
certainty as to the etiology of the heart valve pathology.  
She also stated in her report that it was possible that the 
veteran's valve disorder was due to rheumatic fever or the 
veteran's advanced age.  

Since there is no negative medical evidence of record, 
specifically, evidence that clearly shows that there is no 
nexus between the veteran's current heart valve disorder and 
rheumatic fever, then the preponderance of the evidence is in 
favor of service connection for a heart valve disorder, 
residuals of rheumatic fever.


ORDER

Service connection for a heart valve disorder, residuals of 
rheumatic fever is granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


